In an action, inter alia, to recover damages for medical mal*673practice and wrongful death, etc., the defendant Daniel H. Yellon appeals from an order of the Supreme Court, Suffolk County (Pitts, J.), dated February 17, 2012, which denied his motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against him.
Ordered that the order is reversed, on the law, without costs or disbursements, and the motion of the defendant Daniel H. Yellon for summary judgment dismissing the complaint and all cross claims insofar as asserted against him is granted.
The plaintiff commenced this action to recover damages for, inter alia, medical malpractice and wrongful death, etc., against the defendant Daniel H. Yellon (hereinafter the appellant), among others. The Supreme Court should have granted the appellant’s motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against him. The appellant’s detailed, specific, and factual affidavit, in which he indicated that he did not deviate from accepted standards of medical practice, was sufficient to establish his prima facie entitlement to judgment as a matter of law (see Martino v Miller, 97 AD3d 1009, 1009-1010 [2012]; Garbowski v Hudson Val. Hosp. Ctr., 85 AD3d 724, 726 [2011]; Joyner-Pack v Sykes, 54 AD3d 727, 729 [2008]; Thomas v Richie, 8 AD3d 363, 364 [2004]). Since none of the other parties opposed the appellant’s motion, they failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Mastro, J.P., Rivera, Lott and Cohen, JJ., concur.